Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 06/22/2022: 
Claims 1-10 and 21-30 are pending in the current application. Claims 1 and 3 have been amended. Claims 11-20 have been canceled. Claims 21-30 are new. 
The previous rejection under 35 USC 112 has been overcome.
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
Claims 1 and 10 recites a battery electronic control module (BECM), a bussed electrical center (BEC). It is unclear what a BECM and BEC encompass and the disclosure does not provide further details, thus the EDS can be wires, the BECM can include any component that assists in controlling the battery (connector etc.) and the BEC can be circuit board, a bus bar or any region in which components are electrically connected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites “… a connector header bracket that is mounted to the expandable polymer foam enclosure”; however, the disclosure does not recite that the bracket 74 is mounted to the enclosure. Furthermore, while Fig. 2 shows the bracket in a space with respect to the enclosure it is unclear where the bracket is positioned with respect to the enclosure. Furthermore, Fig. 3, where the enclosure is removed, shows the bracket 74 in the same position. Therefore, it is unclear if the bracket is mounted or simply exposed through a gap in the enclosure. The instant specification provides no further clarity. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “…the expandable polymer foam enclosure covers and fills in all gaps around and between adjacent battery cells of the battery array”; however, gaps are never recited to be between unrecited adjacent battery cells. It is unclear if there are gaps between battery cells. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 24 and 30 recites the limitation "… the expandable polymer foam enclosure establishes a gapless arrangement between encapsulated components…”. It is unclear if the encapsulated components are the encapsulated battery array and the encapsulated EDS (of claim 24) or the encapsulated battery array BECM, BEC and EDS (claim 30), or if other components that are encapsulated are included in this limitation and thus also have a gapless arrangement, or if only the (i.e.) EDS and array have a gapless arrangement, or only the other components. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-8, 10, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0133896) in view of Kunimitsu et al. (US 2012/0161677)
Regarding claim 1, Baek teaches a battery pack, or battery assembly 54 comprising a battery array 56, an electrical distribution system (EDS), or other components such as electrical connections 70/270 (P47.67; Fig. 10) and an expandable polymer foam 60/78 enclosure that encapsulates each of the battery array and EDS (P49-52). Baek teaches the battery pack comprises other electronic components within the assembly (P47.51.66-69 – or batteries connected with busbar assembly but silent in teaching what electronic components are used to provide communication/EDS between named parts). 
Baek is silent in teaching how the electronic components are connected, or the particular components including the EDS comprising a wiring harness; however, Kunimitsu, in a similar field of endeavor related to battery packs, teaches how to electrically connect battery pack components (P100-140.189.270-278; Fig. 3.14.17). 
Kunimitsu teaches including a wiring harness, or harnesses as part of an electrical distribution system (P141) within a battery module casing to transmit information from batteries to a control module (P141-159.164-168.264.270-278; Fig. 14.17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a wiring harness and the EDS of Kunimitsu within the battery pack of Baek to connect batteries and receive/send information. 
Regarding claim 3, modified Baek teaches the battery is connected to a bus bar assembly (P47) and electronic components are included in the battery including BECM, BEC, wiring and other components (P51. 67)
Baek is silent in teaching a plurality of input/output connectors, wherein wiring connects between the plurality of input/output connectors and the EDS; however, Kunimitsu teaches how to electrically connect battery pack components. Kunimitsu teaches a plurality of input/output connectors wherein wiring connects the battery and electronic distribution center, (P103-105. 136-138. 144-148; Fig. 12-21), including power supply lines connected to batteries and bus bar BEC to manage and control the battery information, make sure the battery operates stably and to charge external loads (P20-28. 156). Wiring or conducting lines connect between the plurality of input/output conductors that BEC (P136-148).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a plurality of input/output connectors wherein wiring connects between the connectors and the battery and EDS/BEC, as taught by Kunimitsu, in the battery pack of modified Baek to manage and control the battery information, make sure the battery operates stably and to charge external loads.
Regarding claim 5, modified Baek teaches the battery array 256 is positioned adjacent to a heat exchanger plate 279 (P65; Fig. 7)
Regarding claim 7, modified Baek teaches the heat exchanger plate 279 is encapsulated within the expandable polymer foam (P65; Fig. 7). 
Regarding claim 8, modified Baek is silent in teaching wiring secured relative to a portion of the array by a retainer clip; however, Kunimitsu teaches wiring secured relative to a portion of the battery array by a retainer clip, or holding member for ease of assembly and holding parts in place (P31-32.148). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use retainer clips, or holding members in modified Baek to secure the wiring relative to the battery array for assembly ease as taught by Kunimitsu.
Regarding claim 10, modified Baek teaches the battery pack of claim 1 comprising a battery electronic control module (BECM) and a bussed electric control center (BEC) wherein the expandable polymer foam enclosure encapsulates each of the battery array, the EDS, the BECM, and the BEC (P51-52. 65-67). 
Regarding claim 25, modified Baek teaches the battery array 56 includes a plurality of battery cells 58 (P47) that are retained relative to one another by a retention strap (P10; Fig. 4.6). 
Regarding claim 26, modified Baek in view of Kunimitsu teaches the EDS, or wiring/connecting lines are connected to the BEC (P16.117-122.265) and the BECM (P24.178) of the battery pack (P180-190.270). 
Regarding claim 27, modified Baek in view of Kunimitsu teaches wiring, or conductor lines/ communication lines connected to the BEC (P16.138.202.245-257). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the wiring connected to the BEC in order to use the module and connect it to communicate with the BECM. 
Regarding claim 28, modified Baek is silent in teaching the wiring is connected to an input/output connector that is at least partially exposed outside of the expandable polymer foam enclosure; however, Kinimitsu teaches electrically connecting wiring, or conductor and communication lines attached to the BEC, to input/output connectors that are at least partially exposed outside of the enclosure form external connection (P16-18.138-139.222-223.263-265.276-278; Fig. 12-13.27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the wiring electrically connected to input/output connectors at least partially exposed outside of the expandable polymer foam enclosure of modified Baek to connect and communicate with external components.The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 1 above, and further in view of Narbonne et al. (US 2012/0003508).
Regarding claim 2, Baek teaches the expandable polymer foam enclosure is made of non-limiting examples such as expanded polypropylene, or expanded polyethylene (P49). 
Baek is silent in teaching within the non-limited examples that the expandable foam can be expandable epoxy, an expandable polyurethane; however, Narbonne, in a similar field of endeavor related to battery packs, teaches using an expandable foam to protect a module (P61). Narbonne teaches using an expandable foam such as polyethylene and polyurethane (P73-74). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the polymer foam of Baek with the expandable polyurethane foam of Narbonne because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 3 above, and further in view of Tsurumi et al. (US 2011/0155485). 
Regarding claim 4, modified Baek teaches the electrical components are enclosed within the expandable polymer foam enclosure (P51).  Modified Baek in view of Kunimitsu teaches the plurality of input/output connectors are connected to a load outside of the battery pack (P10-108. 122). Furthermore, Tsurumi, in a similar field of endeavor related to battery packs, teaches including an electrical system including a plurality of input/output connectors, wherein wiring connects between the plurality of input/output connectors and the EDS within a battery enclosure, where the plurality of input/output connectors are exposed outside of the battery enclosure to connect with a load (P8-10. 36. 80-90; Fig. 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the input/output connectors (i.e. terminals) exposed outside of the expandable polymer foam enclosure in order to be connected to an external load to provide power. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 5 above, and further in view of Meintschel et al. (US 2011/0033736).
Regarding claim 6, modified Baek is silent in teaching a thermal interface material disposed between the battery array and the heat exchanger plate; however, Meintschel, in a similar field of endeavor related to battery packs, teaches including a thermal interface material, or heat-conductive material, between a battery array, or cell assembly and heat exchanger plate to increase heat transfer thereby improving performance and durability (P18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a thermal interface material disposed between the battery array and the heat exchanger plate of modified Baek to increase heat transfer thereby improving performance and durability as taught by Meintschel. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 1 above, and further in view of Park et al. (US 2018/0076493).
Regarding claim 9, Baek is silent in teaching the expandable polymer foam enclosure forms a spacer that extends within a gap formed between a first battery cell and a second battery cell of the battery array; however, Park, in a similar field of endeavor related to battery packs, teaches using an epoxy, polyurethane or resin material in a battery pack (P35). 
Park teaches using the resin to form a spacer that extends within a gap formed between a first battery cell and a second battery cell 20 for better thermal control, and shock and vibration resistance (P32. 37; Fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the expandable polymer foam enclosure form a spacer that extends within a gap formed between a first battery cell and a second battery cell of the battery array of Baek to provide improved thermal control, and shock and vibration resistance as taught by Park. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in Kunimitsu as applied to at least claim 8 above, and further in view of Zhao (US 2014/0363711).
Regarding claim 21, modified Baek in view of Kunimitsu teaches wiring secured relative to a portion of the battery array by a retainer clip, or holding member (P31-32.148). 
Modified Baek in view of Kunimitsu is silent in teaching the retainer clip includes a base, a pair of retention legs, and a pair of positioning legs and further wherein the retention legs are flanked by the positioning legs; however, Zhao, in a similar field of endeavor related to battery packs, teaches using a retention clip, or carrier assembly for securing wires relative to a battery array (P21-29). 
Zhao teaches a retention clip, or carrier assembly 102 with retention legs 214/216 flanked by positioning legs 210/212 and a base, or cavity/bottom 154 to secure wiring and busbars relative to a portion of a battery array (P37-38; Fig. 6B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the retainer clip, or carrier assembly of Zhao in modified Baek to secure the positioning of the wiring and busbars where the retention cli includes a base, and a pair of retention legs flanked by a pair of positioning legs. One of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 22, modified Baek in view of Zhao teaches the retention legs 214/216 extend at a different angle from the base compared to the positioning legs 210/212 (Fig. 6B).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 1 above, and further in view of Buck (US 2007/0259258).
Regarding claim 23, modified Baek teaches the expandable polymer foam is injected around the electronic components and into spaces around the battery array (P52; Fig. 3). 
Modified Baek is silent in teaching the polymer foam fills in all gaps between adjacent battery cells of the battery array; however, Buck, in a similar field of endeavor related to battery packs, teaches injecting polymer foam to eliminate all air gaps between cells and the case. 
Buck teaches encapsulating each battery cell in an array eliminating gaps between the cells to prevent reduced product life or premature failure (P10.15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the polymer foam fill in all gaps between adjacent battery cells of the battery array of modified Baek to prevent premature failure and leakage, as taught by Buck. 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 1 above, and further in view of O’Neil et al. (US 2018/0223070).
Regarding claim 24, modified Baek teaches the expandable polymer foam is injected around the electronic components and into spaces around the battery array (P52; Fig. 3). 
Modified Baek is silent in teaching the expandable polymer foam enclosure establishes a gapless arrangement between encapsulated components of the battery pack; however, O’Neil, in a similar field of endeavor related to battery packs, teaches using a polymer foam to fully fill the open space inside of battery casing completely covering battery cells, and establishing a gapless arrangement between encapsulated components to prevent heating problems (P25.32-33.42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the expandable foam, as taught by O’Neil, establish a gapless arrangement between encapsulated components of the battery pack of modified Baek to prevent heating problems and limit free space within the pack. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kunimitsu as applied to at least claim 28 above, and further in view of Fu et al. (US 2019/0273232). 
Regarding claim 29, modified Baek in view of Kinimitsu teaches input.output connectors partially exposed outside of the enclosure for external connected, as recited in the rejection of claim 28 above. 
Modified Baek in view of Kinimitsu is silent in teaching the input/output connectors supported by a connector header bracket that is mounted on the expandable foam enclosure; however, Fu, in a similar field of endeavor related to a battery pack, teaches having the input/output connectors supported by a connector header bracket, or metal surface to enlarge the electrically conductive contact area when connecting to an external load (P86-87; Fig. 8C.11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the input/output connectors of modified Baek supported by a connector header bracket mounted to the expandable foam enclosure to increase the contact area when connecting to an external load, easing the use of the pack. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0133896) in view of Kunimitsu et al. (US 2012/0161677) and Buck (US 2007/0259258)
Regarding claim 30, modified Baek teaches a battery pack, or battery assembly 54 comprising a battery array 56, a BECM, a BEC, and other electrical components where the expandable polymer foam enclosure encapsulates each of the battery array, the BECM, the BEC and the other components (P47.51-52.62; Fig.3.7). The expandable foam enclosure is made of a structural foam polymeric based material, or made of the same material (P49) as taught by the instant disclosure to be structural foamed materials (P44 instant disclosure teaches expandable polypropylene as structural foam). The expandable polymer foam enclosure is a sealed enclosure that establishes the outermost surface of the battery pack (P48; Fig. 7). 
Baek is silent in teaching how the electronic components are connected, or the particular components including the EDS comprising a wiring harness; however, Kunimitsu, in a similar field of endeavor related to battery packs, teaches how to electrically connect battery pack components (P100-140.189.270-278; Fig. 3.14.17). 
Kunimitsu teaches including a wiring harness, or harnesses as part of an electrical distribution system (P141) within a battery module casing to transmit information from batteries to a control module (P141-159.164-168.264.270-278; Fig. 14.17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a wiring harness and the EDS of Kunimitsu within the battery pack of Baek as one of the encapsulated, or surrounded electronic components to connect batteries and receive/send information. 
Modified Baek is silent in teaching the expandable polymer foam enclosure provides a gapless arrangement between encapsulated components of the battery system; however, Buck, in a similar field of endeavor related to battery packs, teaches using an expandable polymer foam for a battery pack (P36). 
Buck teaches the expandable polymer foam should encapsulate the battery array and other internal components, providing a gapless arrangement between encapsulated components to eliminate air gaps between the cells and the casing, improve adhesion between components, improve pack security and reduce potential for leakage preventing reduced lifetime or premature failure (P11.15.22.30.39-40.42-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the expandable polymer foam enclosure of modified Baek provide a gapless arrangement between encapsulated components of the battery system to reduce potential for leakage preventing reduced lifetime or premature failure as taught by Buck. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729    

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729